Emerson, J., and Twiss, J.,
concurred.
Respondent filed a petition for a rehearing, and the following decision was rendered thereon.
Powers, J.:
This is an application for a rehearing, the reason alleged being that this court, in deciding the case, misapprehended the law. The case was carefully considered in all its bearings by this court on the hearing, and it appears by the opinion on file that all the points raised by the defendant were considered. We are not convinced that a rehearing should be granted, and a rehearing is, therefore, denied.
Zane, C. J., and Boreman, J., concurred.